MEMORANDUM **
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Benjamin Quinonez appeals from the district court’s order concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Quinonez contends that the district court erred on remand because the sentence was unreasonable. However, this contention is unreviewable. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006). To the extent Quinonez contends that the district court did not understand its discretion to impose a non-Guidelines sentence, this contention is belied by the record. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.